Title: To George Washington from Richard Potts, 17 July 1794
From: Potts, Richard
To: Washington, George


               
                  Sir
                  Frederick Town [Md.] July 17, 1794
               
               I was yesterday informed of the death of General Williams in Virginia on his way to the Sweet Springs, and take the Liberty of requesting the Appointment to the office of Collector of the Port of Baltimore thereby become vacant. My distance from the
                  
                  seat of the State Government will prevent my attempting to accompany this my application with a recommendation from others, nor do I suppose that material in cases of Applicants known to yourself—My Conduct in the public Trusts with which I have been honoured must have marked my Character either favorably or otherwise, and I could not expect that an impression on that foundation would be affected by the representation of my friends—Professions on my part would probably have as little Weight, I will only say that if I am successfull in this Application a sense of duty to the public and my own security in a place of such important trust would determine me to execute the Office in person as far as I could, and that I should endeavour to discharge the duties of it with advantage to the public and reputation to myself—A change of family circumstances subsequent to my accepting a seat in the Senate of the United States, and that attention of an infant family rendered indispensable by their late Loss of their other Parent, had determined me to leave that Station at an earlier period than that for which I was elected, before the Event now contemplated took place—Those considerations will to the State justify my resolution, and I trust to you excuse this application although it should not receive your countenance.  With Sentiments of the most respectfull consideration I have the Honor to be Your most obed. & very humble Servt
               
                  Richard Potts
               
            